DETAILED ACTION

Applicants’ response filed 6/14/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Rejections under 35 USC 112 are maintained and reformulated in view of amendments and remarks. 
Rejections under 35 USC 103 may be reapplied once it is clear what exactly the claims are stating. 
Priority papers have NOT been received. 
Application is pending. 

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 as amended recites:

    PNG
    media_image1.png
    589
    769
    media_image1.png
    Greyscale

The claim states, “…the test data, that enables identification of causes of failures, comprises host specific field, storage specific field and cache states, wherein when a state of a cache object stored in a cache changes, indicating a cache state change, a cache event change time, a cache state before the cache state change, and a cache state after the cache state change are stored in the storage specific fields…” 
It is not clear what exactly this limitation is stating. 
What exactly is stored in the host specific field, storage specific field and the cache state and how are they related to each other? Essential elements are missing from the claims. 
How are the cache state before and the cache state after stored in the storage specific fields if these fields are predetermined in the test data that is transmitted from the host? 
The claims are missing links between the limitations and are not clear exactly what is being stated. 
Independent claims 10 and 19 are rejected for similar reasons. Respective dependent claims 2-9, 11-18 and 20 are rejected at least based on dependency. 
Applicants are requested to review all claims and make corrections and clarifications so that the claim language is clear. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. If Applicants believe an interview with the Examiner might advance prosecution then they are invited to contact the Examiner with proposed amendments for a discussion. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112